Shepherd, J.
(concurring). I concur in the result for the reasons stated by the Court but I also wish to emphasize that this is a dispute not between the claimants and the respondents but rather between the probate court and the Department of Social Services. If the claimants are not to receive funds from the Department of Social Services, they will be cared for by county funds. In this case, the county attempted to place the financial burden upon the state while at the same time maintaining control over the care of the children. As indicated in this opinion, they are not permitted to do so. *679The probate court and the county could easily have avoided this dispute by either agreeing to pay for the care of the children out of county funds or allowing the Department of Social Services to be responsible for the childrens’ care.